Citation Nr: 0304931	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $30,502, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COW) dated in November 2000, which 
denied waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $30,502.  The veteran 
testified at a Board videoconference hearing in December 
2001.  During 2002, while the case was at the Board, the 
Board developed additional evidence pursuant to 38 C.F.R. 
§ 19.9.  The Board notes that some of the original documents 
concerning the waiver claim were lost or misplaced during the 
appellate process, and copies of pertinent documents were 
obtained from other sources including the veteran's 
representative.


FINDINGS OF FACT

1.  The veteran was awarded VA pension benefits in October 
1997, with first payment retroactively effective to July 
1992, in an amount based on no countable income.  

2.  In 2000, the VA learned that the veteran had been 
receiving disability benefits from the Social Security 
Administration (SSA) which had not been previously reported.  

3.  The pension overpayment at issue, in the amount of 
$30,502, was calculated based on the veteran's receipt of SSA 
disability benefits from February 1997 through September 
2000, while at the same time he was receiving VA pension 
based on no countable income.  

4.  The veteran did not begin receiving SSA benefits until 
March 1999; his initial payment included a retroactive award 
of SSA disability benefits 

5.  That portion of the pension overpayment attributable to 
the period from February 1997 through March 1999, in the 
amount of $17,788, was not properly created, as the veteran 
did not actually begin receiving SSA benefits until March 
1999.  

6.  The remainder of the pension overpayment, for payments 
made from April 1999 through September 2000, in the amount of 
$12,714, was properly created.  

7.  As to the $12,714 valid pension overpayment, the veteran 
intentionally failed to accurately report his income 
beginning in April 1999 in order to receive VA pension 
benefits to which he was not entitled.  


CONCLUSIONS OF LAW

1.  That portion of an pension overpayment in the amount of 
$17,788, attributable to the period from February 1997 
through March 1999, was not properly created; the remaining 
pension overpayment in the amount of $12,714, attributable to 
the period of April 1999 to September 2000 was properly 
created.  38 U.S.C.A. §§ 1521, 5112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (2002).  

2.  Waiver of recovery of that portion of the pension 
overpayment in the amount of $12,714 attributable to the 
period from April 1999 through September 2000, is precluded 
because of bad faith on the part of the veteran.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service from February 1969 to December 
1976.

In June 1992, the veteran filed a claim for VA non-service-
connected pension, asserting that he was permanently and 
totally disabled.

By RO rating action in August 1997, the veteran was found to 
be permanently and totally disabled for pension purposes, and 
the RO thereafter developed evidence to determine whether he 
met the income requirements for pension.  In an August 1997 
letter, the RO asked him to provide income information for 
the period from July 1992 to the present date.  In September 
1997, he reported that he had not received any income during 
this time period, and that he was not currently receiving any 
income.  

In October 1997, he was awarded pension benefits, with first 
payment effective in July 1992, in an amount which was based 
on no countable income.  (He was given a large lump sum for 
retroactive benefits, and was also awarded ongoing monthly 
benefits.)  The award notification letter, dated in October 
1997, informed him that the pension benefit was paid to make 
up the difference between countable annual income and the 
maximum annual pension rate.  He was informed that his award 
was based on countable annual income of $0 (including no SSA 
benefits, earnings, or other forms of income).  He was 
further informed that the rate of pension was directly 
related to his and his family's income, that adjustment to 
his payments must be made whenever the income changed, and 
that the VA must be notified immediately if he received any 
income from any source other than that shown, or if there 
were any changes in the income shown.  He was further 
informed that failure to report income changes could result 
in the creation of an overpayment.  

In 2000, VA learned that the veteran had been receiving SSA 
benefits, and in October 2000, the RO retroactively adjusted 
the veteran's pension award, effective in February 1997, to 
account for SSA benefits received from that date.  This 
action resulted in the creation of an overpayment in the 
calculated amount if $30,502.  

Subsequently, information from the SSA was received, which 
showed that the veteran filed a claim for SSA benefits in 
1995, and began receiving SSA benefits in March 1999, as the 
result of a decision dated in November 1998, which determined 
he had been disabled, for SSA purposes, since the time he 
filed his claim.  Accordingly, when SSA payments commenced in 
1999, he received a lump sum payment which reflected SSA 
payments due for the previous years.  The total amount of 
benefits was $42,452; however, this included $9,936 which was 
withheld for "attorney fees and/or SSI offset."  The 
veteran received a monetary payment of $31,970 and Medicare 
premiums of $546 were withheld.  

In December 2001, the veteran appeared at a Board 
videoconference hearing.  He said that he had called the VA 
on several occasions in about March and April of 1999, and 
told the RO of his receipt of SSA benefits.  He said he was 
informed that it would be taken care of.  He stated that he 
knew his benefits had to be reduced because of the SSA 
income, but he continued to retain the entire amount of the 
payments because he needed the money to pay his bills.

II.  Analysis

By correspondence, the COW decision, and the statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claim, and of the respective obligations 
of the VA and himself in the development of evidence.  
Relevant records have been obtained.  A court decision has 
held that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. 
§§ 5103, 5103A) do not apply to waiver claims.  Barger v. 
Principi, 16 Vet.App. 132 (2002).  Even if such provisions 
did apply, there has been satisfactory VA compliance in this 
case.



A.  Creation of the Debt

Although not addressed by COW, the issue of the proper 
creation of the debt is implicit in the issue of waiver.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).  

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of his countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23.  The pertinent regulation regarding 
computation of income for improved pension purposes provides 
that payments from any kind from any source shall be counted 
as income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
SSA disability benefits are not excluded.  See 38 C.F.R. § 
3.272.   

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective at the end of the month in which the increase 
occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).

As detailed above, in October 2000, after learning that the 
veteran had been receiving SSA benefits, the RO retroactively 
adjusted the veteran's pension award, effective in February 
1997, to account for SSA benefits received from that date, 
which resulted in the creation of an overpayment in the 
calculated amount if $30,502.  

However, information subsequently received from SSA showed 
that although the effective date of the veteran's SSA award 
was in 1995, he did not actually receive payments until March 
1999.  At that time, he received a lump sum payment which 
reflected payments due for the previous years.  Nevertheless, 
this income is only countable when received.  See 38 C.F.R. § 
3.271.  

Since the evidence shows he began receiving SSA benefits in 
March 1999, the effective date for the reduction or 
discontinuance of pension benefits is the end of that month.  
See 38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).  
Consequently, that portion of the overpayment attributable to 
the period from February 1997 through March 1999 was not 
properly created, as the evidence does not show the veteran 
was in receipt of SSA benefits during that period.  According 
to the Board's calculations, based on award documents on file 
(such as letters dated in October 1997 and July 2000, as well 
as the October 2000 award), the amount of the pension 
overpayment attributable to the time period from February 
1997 through March 1999 is $17,788.  The Board finds that 
$17,788 of the overpayment at issue was not properly created, 
and, therefore, the debt is reduced by that amount.  

As to the remaining $12,714 of the debt, since the veteran 
received SSA benefits throughout the period from April 1999 
through September 2000, he was not entitled to receive VA 
pension benefits in an amount based on no countable income.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  That portion of 
the debt was properly created.  

B.  Waiver

With respect to the remaining $12,714 pension overpayment 
which is valid, the VA may waive recovery of an overpayment 
of VA benefits if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person who 
received the benefits, and if recovery of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.  The appellant's request for waiver of 
recovery of the overpayment was denied by the RO on the basis 
that he had shown bad faith in the creation of the debt, a 
statutory bar to waiver under 38 U.S.C.A. § 5302(c).  "Bad 
faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2), 
as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his SSA benefits, and continued retention of 
pension payments at the higher rate, constituted bad faith.  

A veteran who is receiving pension must notify the VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660(a).  As described above, the veteran had been informed 
that the amount of his pension was based on all sources 
income, and that failure to provide this information may 
result in an overpayment.  

The veteran was notified in November 1998 that he would begin 
receiving SSA benefits, and payments commenced in March 1999.  
He has not disputed having received this income, and he 
testified that he knew this meant that his VA pension 
benefits would be reduced.  

The veteran states that he telephoned several times in early 
1999 to inform the VA of his award of SSA benefits, and that 
he was told it would all be taken care of.  However, there is 
no record or corroboration of any such telephone calls.  
Further, the veteran continued to retain pension benefits 
paid at the higher rate.  At his hearing, he stated that this 
was because he needed to pay bills.  Nevertheless, the fact 
remains that he accepted the payments, although he knew he 
was not entitled to the full amount.  In addition to his 
receipt of a large lump sum payment from SSA in March 1999, 
he earlier received a large lump sum payment from the VA in 
October 1997, and of course he had periodic SSA and VA 
monthly payments during the time of this overpayment.  In 
short, he had substantial income during the time covered by 
the $12,714 pension overpayment.  Even if financial hardship 
were justification (and it is not) for acceptance and 
retention of pension benefits to which one is not entitled, 
such would be inapplicable here, given the veteran's 
financial picture at the time.

As to the $12,714 pension overpayment, the Board finds such 
is due to the veteran's bad faith.  His actions, which gave 
rise to this overpayment, demonstrate an intent to seek 
unfair advantage with regard to VA pension benefits.  
Further, he had been informed of the likely consequences, and 
his intentional failure to report income resulted in a loss 
to the government in the amount of the overpayment.  

Since bad faith in the creation of the $12,714 pension 
overpayment has been shown, waiver of recovery of this amount 
is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962, 1.965.  Hence, the principles of equity and good 
conscience, such as any current financial hardship, are not 
applicable.  Bad faith is shown by a preponderance of the 
evidence, and thus the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) does not apply, and waiver of recovery of the 
remaining $12,714 pension overpayment must be denied.


ORDER

That portion of the assessed pension overpayment, 
attributable to payments made from February 1997 through 
March 1999, in the amount of $17,788, was not properly 
created, and the veteran does not owe this.  To that extent, 
the appeal is granted.  

The remaining pension overpayment, attributable to payments 
made from April 1999 through September 2000, in the amount of 
$12,714, was properly created, and waiver of recovery of this 
$12,714 pension overpayment is denied.  


____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

